Citation Nr: 9929492	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-06 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of overpayment of improved disability 
pension benefits in the amount of $399.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel 



INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1951.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Preliminary review of the evidentiary record in this case 
indicates that the overpayment at issue resulted from the 
retroactive adjustment of the veteran's improved disability 
pension award, after it was learned by the RO that the 
veteran had failed to report, in a timely fashion, an 
increase of monthly Social Security benefits.  The Board 
observes that the RO received information from the Social 
Security Administration in March 1997, which indicated that 
the veteran was in receipt of monthly Social Security 
benefits of $660.00.  Computer print-out data received from 
the Social Security Administration in April 1997, indicated 
that the veteran received Social Security benefits of $660.00 
on December 1, 1996.  

Based on the above-described information, the RO 
retroactively adjusted the veteran's award of improved 
disability pension benefits, effective December 1, 1996, 
creating an overpayment in the  calculated amount of $399.  
However, an audit of the veteran's pension account has not 
been associated with the record certified to the Board for 
appellate review.  Significantly, it is not clear that the 
veteran's award was retroactively reduced pursuant to the 
end-of-the-month rule, set forth in 38 C.F.R. § 3.660(a)(2) 
(1999).  It is necessary that the amount of the overpayment 
be verified to ensure that the veteran's due process rights 
are not violated.  Under the  circumstances of this case, the 
Board concludes that additional development is required prior 
to appellate review.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions: 

1.  The RO should reevaluate the 
veteran's entitlement to pension benefits 
for the period beginning December 1, 
1996, pursuant  to the provisions of 38 
C.F.R. 
§ 3.660(a)(2) (1999).  The RO should then 
verify the correct amount of the  
overpayment to be charged the veteran by 
setting forth in the evidentiary record 
on a month-by-month basis the amount of 
benefits due and paid for the period in 
question.  A copy of the written audit 
should also be provided to the veteran.

2.  Thereafter, the veteran should be 
afforded the opportunity to complete and 
submit a current Financial Status Report, 
(VA Form 4-5655), in the event there has 
been any significant change in his 
financial status from that previously 
reported.  

3.  After the above development has been 
completed, the Committee should again 
consider the veteran's request for waiver 
with full consideration given to his 
current financial status, if any, and all 
elements of equity and good conscience 
set forth at 38 C.F.R. 
§ 1.965(a) (1998).  A formal, written 
record of the Committee's decision should 
be prepared and incorporated into the 
claims folder. 

4.  The veteran and his representative 
should be fully apprised of any action 
taken.  In the event such action remains 
unfavorable to the veteran, the RO should 
furnish him and his representative with a 
supplemental statement of  the case in 
accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which summarizes the 
relevant evidence and fully cites the  
applicable legal provisions pertinent to 
this appeal, including 38 C.F.R. 
§ 3.660(a)(2) (1999).  This document 
should further reflect detailed reasons 
and bases for the decision reached. 

When the above development has been completed, the veteran 
and his representative should be afforded the opportunity to 
respond thereto.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.

The purpose of this REMAND is to further develop the record 
and accord due process of law and the Board does not intimate 
any opinion, either factual or legal,   as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

